Montgomery, J.:
We are not prepared to say that a claim for damages against the State, arising out of a failure and refusal of one of its servants to perform a statutory duty imposed upon him, can be filed in this Court. The petition* sets forth that some of the State officers and heads of public; institutions, who have refused and failed to have the printing and binding of their departments and institutions done by the plaintiffs under their contract with the State, have done so under a claim of discretion allowed to them under the law on this subject. Andit was stated on the argument that a considerable quantity of such work was being withheld from the plaintiffs, and would be withheld until this Court should decide whether or not the plaintiffs were entitled to the whole of the public printing and binding. The matter then has become a quasi public question, is of importance to the several departments of the State government and under the precedents of this Court (many *630of them being cited and commented on in the concurring opinion of Eurohes, J., in the case of Farthing v. Carrington, 116 N. C., 315) we have concluded to give our construction to the Act concerning the Public Printing, Acts. 1895, Oh. 20. We are requested to do this also in the petition of the plaintiffs.
Section 1 of the Act provides: “ That all printing and binding required by the State shall be let by contract, &c.,”' and there is nothing in any subsequent part of the-Act to limit or qualify this plain language. The plaintiffs’ contract with the State to do the work is admitted, and under the contract they are entitled to do all the printing and binding and ruling, and work incident thereto, which may be required by any and all of the state departments and by any and all of its public institutions.
As a remedy for the plaintiffs, in connection with their claim for damages by reason of the matters mentioned m their petition, it may be that the General Assembly, after-hearing proof through one of its committees, may make to-the plaintiffs a proper allowance if any damage should be-shown.
Petition Dismissed-